                            Case 3:19-mc-00136-RMS Document 8 Filed 11/27/19 Page 1 of 1


A(     14'   R\ 11/,,A,.         W<111ll
                                                      -     ·----- -· --

                                                   UNITED STATES DISTRICT Cour T 27201'.~hMll:r,
                                                                                     for the                                       D·U:3DC-CT ·NEW YAI IEtJ

                                                                            District of Connecticut


                        United States of America
                                       v.                                              )
               In the Matter of the Extradition of                                     )        Case No
      Allan MANN a/k/a Hailee Randolph Desouza a/k/a                                   )
            Hailee Desouza a/k/a Hailee Desousa                                        )
                                                                                       )
                                                                                       )
                                  Defendant


                                                                           ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(nam e ojjJerson to be arrested)            Allan MANN
who is accused of an offense or violation based on the following document filed with the court:

0     Indictment                O Superseding Indictment                     O Tnformation         O Superseding Information                     d Complaint
0     Probation Violation Petition                            O Supervised Release Violation Petition         O Violation Notice                 O Order of the Court

This offense is briefly described as follows:
     Pursuant to 18 U.S.C. § 3184, being a fugitive from Canada, which has sought provisional arrest with a view toward
     extradition, under the extradition treaty between the U.S . and Canada and its protocols, for abduction in contravention of a
     custody order in violation of Canada's Criminal Code .




Date:        / I   /J --2-/1,                                                                                 Isl
                   I        I
                                                                                                                             l '
                                                                                                               Issuing o/N.::!_ '·')•".1!'1111111,

City and state:             New Haven, Connecticut                                                  R.obert M_. ~P~C?t.CJr, _
                                                                                                                            U:~: ~~_g[s_t~ate Judge
                                                                                                                 f,-i11t ed name and title


                                                                                    Return

             Tb is warrant wi1s 1.;9,-jvc l on (date) / / - ~              1-/7            , and the person was arrested on (date)               / /-~   7-ly
at   (city and slate)      ;-¼-<.,,1/,-$-._   ..-'€.. .,.
                                                          ~
                                                               '-7"""           .


Date _ / I- ,,,2 ?- 17
